IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

DEBRA A. NELSON,

Plaintiff,
Case No. 3:19-cv-377
Vv.
JUDGE WALTER H. RICE
A PLACE FOR MOM, INC.,
Defendant.

 

DECISION AND ENTRY SUSTAINING DEFENDANT’S MOTION TO
DISMISS PLAINTIFF'S AMENDED COMPLAINT FOR FAILURE TO
STATE A CLAIM (DOC. #12); JUDGMENT TO ENTER IN FAVOR OF
DEFENDANT AND AGAINST PLAINTIFF; TERMINATION ENTRY

 

Plaintiff, Debra Nelson, filed suit against her former employer, A Place for
Mom, Inc. (“APFM”), alleging wrongful discharge in violation of Ohio’s public
policy. This matter is currently before the Court on Defendant’s Motion to Dismiss

Plaintiff's Amended Complaint for Failure to State a Claim, Doc. #12.

I. Background and Procedural History

APFM provides referral services for elderly individuals in need of independent
or assisted living facilities. Plaintiff Debra Nelson worked for APFM as a sales
representative. According to the Amended Complaint, Nelson was concerned that
APFM's business practices violated the Health Insurance Portability and

Accountability Act of 1996 (“HIPAA”). HIPAA protects the privacy of patient
health information. Individuals who violate HIPAA may be subject to fines, criminal
or civil liability. 42 U.S.C. 881320d-5 and 1320d-6.

Nelson maintains that, in violation of HIPAA, she was asked to obtain
private health care information about patients and, without their permission,
provide it to APFM to be used to persuade the patients and their families to move
to one of APFM’s partnering independent or assisted living facilities. Nelson
alleges that she reported her concerns to management officials, but they did
nothing to address her concerns.

Nelson further alleges that, in early 2018, APFM implemented a new salary
program “which essentially required Plaintiff to actively violate HIPAA in order to
receive payment for her services and meet goals required to remain employed.”
Doc. #8, PagelD#43. The new policy “mandated that Plaintiff seek private health
information so that it would become public information.” /d. Nelson again raised
her concerns with senior management officials, who refused to address the issue.
Concerned that she would face personal liability for HIPAA violations, or possible
criminal liability and fines, Nelson alleges that she was forced to resign her
employment in October of 2018.

In October of 2019, she filed suit against APFM in the Montgomery County
Court of Common Pleas. APFM removed the case to federal court based on
diversity jurisdiction. After Nelson filed an Amended Complaint, Doc. #8, asserting
one claim for wrongful termination in violation of Ohio public policy, APFM filed a

Motion to Dismiss for Failure to State a Claim, Doc. #12.
Il. Fed. R. Civ. P. 12(b)(6)

Federal Rule of Civil Procedure 8(a) provides that a complaint must contain
“a short and plain statement of the claim showing that the pleader is entitled to
relief.” The complaint must provide the defendant with “fair notice of what the

. . claim is and the grounds upon which it rests.” Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

Federal Rule of Civil Procedure 12(b)(6) allows a party to move for dismissal
of a complaint on the basis that it “fail[s] to state a claim upon which relief can be
granted.” The moving party bears the burden of showing that the opposing party
has failed to adequately state a claim for relief. DirecTV, Inc. v. Treesh, 487 F.3d
471, 476 (6th Cir. 2007) (citing Carver v. Bunch, 946 F.2d 451, 454-55 (6th Cir.
1991)). The purpose of a motion to dismiss under Rule 12(b)(6) “is to allow a
defendant to test whether, as a matter of law, the plaintiff is entitled to legal relief
even if everything alleged in the complaint is true.” Mayer v. Mylod, 988 F.2d
635, 638 (6th Cir. 1993). In ruling on a 12(b)(6) motion, a court must “construe
the complaint in the light most favorable to the plaintiff, accept its allegations as
true, and draw all reasonable inferences in favor of the plaintiff.” Handy-Clay v.
City of Memphis, 695 F.3d 531, 538 (6th Cir. 2012) (quoting 7reesh, 487 F.3d at
476).

Nevertheless, to survive a motion to dismiss under Rule 12(b)(6), the
complaint must contain “enough facts to state a claim to relief that is plausible on

its face.” Twombly, 550 U.S. at 570. Unless the facts alleged show that the
plaintiff's claim crosses “the line from conceivable to plausible, [the] complaint
must be dismissed.” /d. Although this standard does not require “detailed factual
allegations,” it does require more than “labels and conclusions” or “a formulaic
recitation of the elements of a cause of action.” /d. at 555. “Rule 8... does not
unlock the doors of discovery for a plaintiff armed with nothing more than
conclusions.” Ashcroft v. /qbal, 556 U.S. 662, 678-79 (2009). Legal conclusions
“must be supported by factual allegations” that give rise to an inference that the

defendant is, in fact, liable for the misconduct alleged. /d. at 679.

III. Analysis

Nelson alleges that when she reported alleged HIPAA violations to her
supervisors, APFM refused to address her concerns. She felt compelled to resign
so that she would not subject herself to civil or criminal liability. Nelson maintains
that constructively terminating an employee who refuses to violate HIPAA violates
the public policy of the State of Ohio. Doc. #8, PagelD#45. APFM argues,
however, that Plaintiff's Amended Complaint fails to state a claim upon which
relief can be granted. Doc. #12. The Court agrees.

APFM argues that: (1) Nelson failed to plead facts sufficient to support a
finding that the policies and procedures about which she complained actually
violated HIPAA; and (2) HIPAA does not articulate a clear public policy sufficient to
support a claim of wrongful discharge in violation of public policy. The Court

concludes that Ohio law does not recognize a public policy exception to the
employment-at-will doctrine for employees who allege that they were terminated in
violation of a public policy manifested in HIPAA. On this legal basis, Nelson has
failed to state a claim upon which relief may be granted. Accordingly, the Court
need not address APFM'’s alternative argument concerning the sufficiency of the
factual allegations contained in the Amended Complaint.

Absent an employment agreement, employees are considered to be
employees at will whose termination does not typically give rise to a claim for
damages. Dohme v. Eurand Am., Inc., 2011-Ohio-4609, 130 Ohio St. 3d 168,
956 N.E.2d 825, at { 11. An exception exists if the employee is discharged “in
contravention of a clear public policy articulated in the Ohio or United States
Constitution, federal or state statutes, administrative rules and regulations, or
common law.” /d. (citing Greeley v. Miami Valley Maintenance Contrs., Inc.
(1990), 49 Ohio St.3d 228, 551 N.E.2d 981, paragraph one of the syllabus). This
public policy exception, however, is to be narrowly applied. Dean v. Consol.
Equities Realty #3, LLC, 2009-Ohio-2480, 182 Ohio App. 3d 725, 914 N.E.2d
1109, at § 12.

A terminated employee has a cause of action for wrongful discharge in
violation of public policy if she proves the following:
1. That clear public policy existed and was manifested in a

state or federal constitution, statute or administrative regulation, or in

the common law (the c/arity element).
2. That dismissing employees under circumstances like those

involved in the plaintiff's dismissal would jeopardize the public policy
(the jeopardy element).
3. The plaintiff's dismissal was motivated by conduct related to
the public policy (the causation element).
4. The employer lacked overriding legitimate business

justification for the dismissal (the overriding justification element).

Dohme, 2011-Ohio-4609 at 44 12-16 (quoting Painter v. Graley (1994), 70 Ohio
St. 3d 377, 384, 639 N.E.2d 51 n.8). The first two elements are questions of
law; the second two elements are questions of fact. /d. at J 17.

With respect to the first element, the “clarity” element, Ohio courts typically
require “a statute underlying a Gree/ey claim to parallel the public policy set forth in
Ohio's whistleblower statute, R.C. § 4113.52. See, e.g., Hale v. Volunteers of
Am., 158 Ohio App. 3d 415, 427, 816 N.E.2d 259 (Ohio Ct. App. 2004).”
Crowley v. St. Rita's Med. Ctr., 931 F. Supp. 2d 824, 829-30 (N.D. Ohio 2013).
Ohio's whistleblower statute imposes a duty on an employee to report violations
of:

any state or federal statute or any ordinance or regulation of a political

subdivision that the employee's employer has authority to correct, and

the employee reasonably believes that the violation is a criminal

offense that is likely to cause an imminent risk of physical harm to

persons or a hazard to public health or safety.

Ohio Rev. Code § 4113.52(A)(1)(a) (emphasis added). '
Accordingly, “[i]n order to parallel the whistleblower policy, courts have

found that the statute must be one that ‘imposes an affirmative duty on the

employee to report a violation, [or] specifically prohibit[s] employers from

 

' Employees who make such reports are protected from disciplinary and
retaliatory action. Ohio Rev. Code § 4113.52(B).
retaliating against employees who had filed complaints, or that protect[s] the
public's health and safety.’” Crow/ey, 931 F. Supp. 2d at 830 (quoting Dean, 182
Ohio App. 3d at 729, 914 N.E.2d 1109).* In Crowley, the court noted that
“[wlithout these limitations, Gree/ey claims could evolve from exceptions to the
employment-at-will doctrine to the rule itself.” 931 F. Supp. 2d at 831.

APFM argues that Nelson cannot satisfy the clarity element because HIPAA
is not an independent source of public policy that parallels the public policy set
forth in the Ohio Whistleblower Statute. The Court agrees.

In McGowan v. Medpace, Inc., 2015-Ohio-3743, 42 N.E.3d 256, the First
District Court of Appeals noted that, although HIPAA “manifests an important and
useful public policy,” it protects only patient privacy. /d. at ¢ 26. The court held
that HIPAA does not support a wrongful-discharge claim because HIPAA does not:

(1) “place an affirmative duty on an employee to report a violation”; (2) “prohibit

 

* As noted in Hale v. Mercy Health Partners, 20 F. Supp. 3d 620, 638 (S.D. Ohio
2014), aff'd, 617 F. App'x 395 (6th Cir. 2015), other Ohio courts have implicitly
imposed the same requirements. See Sutton v. Tomco Machining, Inc., 129 Ohio
St. 3d 153, 160, 950 N.E.2d 938 (2011) (clarity element satisfied where
underlying statute prohibited retaliation against employees who pursued worker's
compensation claims); Dolan v. St. Mary's Mem'l Home, 153 Ohio App. 3d 441,
794 N.E.2d 716 (1st Dist. 2003) (clear public policy in nursing home patient's bill
of rights codified in Ohio statutory law because it protects the health and safety of
patients and prevents retaliation); Ku/ch v. Structural Fibers, 78 Ohio St. 3d 134,
677 N.E.2d 308 (1997) (clarity element satisfied where public policy at issue was
employee safety and the plaintiff invoked the federal OHSA statute along with
related federal laws).
an employer from retaliating against an employee who [reports] a violation”; or (3)
“protect the public's health and safety.” /d. at (25. See also Kenner v.
Grant/Riverside Med. Care Found., No. 13cv001273, 2014 WL 7368635, at **6-
7 (Ct. Com. Pl. Sept. 29, 2014) (holding that wrongful discharge claim premised
on violations of HIPAA regulations cannot satisfy the clarity element).

Nelson relies on the earlier case of Wallace v. Mantych Metalworking, 2010-
Ohio-3765, 189 Ohio App. 3d 25, 937 N.E.2d 177, at 4941-44, in which the
court found that HIPAA manifested “a clear public policy favoring the
confidentiality of medical information,” and that the termination of an employee
who reported a HIPAA violation would jeopardize that public policy. The court
nevertheless concluded that, because there was no evidence to support the
claimed HIPAA violation, the trial court properly granted summary judgment in
favor of the employer. /d. at 445.

Wallace is not persuasive for several reasons. First, the court’s discussion
of whether HIPAA manifests a clear public policy is dicta. Second, the court did
not address the question of whether the public policy at issue must parallel Ohio’s
whistleblower statute. The McGowan court rejected the Wa//ace opinion, holding
that although “HIPAA manifests an important and useful policy, [] the protection of
patient privacy is not the type of public policy contemplated by Ha/e and Dean.”
McGowan, 2015-Ohio-3743, at (26. Notably, Wa//lace has never been cited for
the proposition that HIPAA can support a claim of wrongful discharge in violation

of public policy under Ohio law.
Based on the foregoing, the Court concludes that Ohio law does not
recognize a public policy exception to the employment-at-will doctrine for
employees who allege that they were terminated in violation of a public policy
manifested in HIPAA. Therefore, as a matter of law, Nelson has failed to state a

plausible claim for relief.

IV. Conclusion

For the reasons set forth above, the Court SUSTAINS Defendant's Motion to
Dismiss Plaintiff's Amended Complaint for Failure to State a Claim, Doc. #12.
Given that Plaintiff's claim fails as a matter of law and that any amendment would

be futile, the court DISMISSES the claim WITH PREJUDICE.

Judgment shall be entered in favor of Defendant and against Plaintiff.
The captioned case is hereby ordered terminated upon the docket records of
the United States District Court for the Southern District of Ohio, Western Division,

at Dayton.

Date: February 11, 2020 a Ph Ged.
WALTER H. RICE
UNITED STATES DISTRICT JUDGE
